                                                                                                            Exhibit
10.1

Agreement


This Agreement is made effective as of April, _____, 2005 by and between PC
Products Inc., (“PCPI”) a Nevada Corporation which is a wholly owned subsidiary
of Com-Guard, Inc. (“CGUD”) and 26Zone, Inc., a California Corporation. CGUD is
the Parent Company and as it pertains to law, is a party to this Agreement.


Whereas PCPI has entered into a Production Agreement, a Sales and Marketing
Agreement and a Service Agreement with Wintergreen Systems (hereinafter:
“Transaction Agreements”) for the Sales, Production and Servicing of Computer
Systems; (The Transaction Agreements are attached to this contract and marked as
Exhibit A ,(”The Transaction Agreements”),


And whereas 26Zone is a supplier of computer components and other computer
equipment;


And whereas the parties have decided to work together in the areas of sourcing,
financing and purchasing of computer hardware & software and sales of Computer
Systems equipped with CGUD designed security products and technology.


It is therefore agreed upon between the parties as follows:



1.     
PCPI agrees to give 26Zone the exclusive right to perform sourcing and
purchasing of all the components and software required by PCPI.




2.     
In addition, 26Zone will act as a consultant to PCPI in the areas of sourcing,
purchasing, sales and marketing of PC related products, including Com-Guard
products and licensing.




3.     
PCPI will finance the purchase of said components and software by 26Zone on
behalf of PCPI, and anticipates that it will continue to provide the financing
for the purchase of said components and software as necessary to support the
production of the Computer Systems for PCPI, as long as practicable.




4.     
PCPI will pay 26Zone for the components and/or software upon ordering it from

26Zone and receipt of an invoice from 26Zone.



5.     
26Zone will attempt to provide PCPI, within reason and so long as circumstances
allow, with pricing that is below regular distribution (wholesale) prices.




6.     
26Zone will deliver all said components purchased on behalf of PCPI to PCPI or
to Wintergreen Systems, PCPI’s manufacturing contractor according to the
Transaction Agreements, within a reasonable time and according to PCPI’s
Purchase Order signed and approved by 26Zone.




7.     
26Zone will supply one hundred percent (100%) of the components required for the
build of PC’s under PCPI’s Purchase Orders, and under the Transaction
Agreements.




8.     
As consideration for 26Zone’s services and its role in negotiating and
facilitating the signing of the Transaction Agreements, and for the services
provided under this Agreement, 26Zone will be entitled to receive the following
compensation:



8.1.    15% of Gross Profit from all sales of PC products conducted by PCPI
under  the Transaction Agreements; Payment to 26Zone of said fee shall be made
no later than ten (10) days
following the payment to PCPI for the applicable Computer System.


8.2.    The amount of 1,000,000 shares of CGUD common stock to be earned
according to the “Earning of Shares” as described in Exhibit B (Earning of
Shares). PCPI will effect an S-8 Registration Statement for the purpose of
providing registered S-8 shares to Mr. Moshe Segev as a consultant to the
company, in accordance with the time line as described in Exhibit B.



8.3.      
  Should 26Zone both source the product and perfect the sale of the product,
then 26Zone will be entitled to 50% of the Gross Profit, and PCPI will be
entitled to 50% of the Gross Profit.

 

9.     
Warranty. This agreement does not include any warranty, right of return or
repair service for hardware or software supplied by 26Zone, except for the
warranty, services or returns provided by the manufacturer or the relevant
distributor from which the product was purchased.




10.     
Disclaimer of All Warranties: 26Zone makes no express or implied warranties with
respect to the Hardware or Software supplied to PCPI, including but not limited
to any warranty with respect to the performance of any hardware or software used
in conducting services, or any express or implied warranties concerning the
results to be obtained from the services or the results of any recommendation
26Zone may make, including without limitation, any implied warranties concerning
the performance, merchantability, suitability, non-infringement or fitness for a
particular purpose of any of the deliverables or of any system that may result
from the implementation of any recommendation 26Zone may provide. Nothing in
this agreement or any other written documentation or any oral communications
with customer may alter the terms and conditions of this

  paragraph. In addition, 26Zone will not be responsible for loss of or damage
to
  data or loss of use because of any hardware or software supplied.



11.     
Limitation of Liability: Under no circumstances will 26Zone or its
subcontractors be liable for any of the following; 1) third party claims for
damages; 2) special, punitive, indirect, incidental or consequential damages of
any type, including but not limited to products, hardware or software, being
unavailable for use, lost profits or savings or lost or corrupted data or
software, or for any damages for personal injury, or death, whether direct,
indirect or otherwise, arising out of or in connection with this agreement or
the services, or arising out of the results or operation of any system resulting
from implementation of any recommended plan or design, even if 26Zone or its
subcontractors have been advised of the possibility of the damage, and even if
PCPI or the end-user asserts or establishes a failure of essential purpose of
any limited remedy provided in this agreement. Under no circumstances will
26Zone be liable to PCPI or its customers for any amount in excess of the fees
actually received by 26Zone for the applicable computer components or software.
This limitation of liability applies to all types of legal theories, including
contract, tort (including negligence), professional liability, product
liability, warranty, or anything else. This limit also applies to any 26Zone
subcontractor. It is the maximum amount for which 26Zone and its subcontractors
are responsible.




12.     
Proprietary Rights. PCPI undertakes and agrees to defend at PCPI’s own expense
Actions or proceedings brought against 26Zone, and any of 26Zone’s
representatives, agents, dealers or customers (each a “Person”) for actual or
alleged infringement of any existing United States copyright, industrial design
right, trade secret, patent, or other proprietary rights related to the
Proprietary Com-Guard software and/or Hardware products. PCPI further agrees to
pay and discharge any and all judgments or decrees which may be rendered in any
such suit, action or proceeding against any Person.




13.     
Confidential Information. Neither party shall disclose, provide or otherwise
make available any confidential information concerning the products, operations,
methods, processes, data, specifications, or any other confidential, financial
or business information which it learns from the other during the course of its
performance of this Agreement. Any such information shall be subject to the same
degree of security, protection and confidentiality as the receiving party uses
to preserve information of a similar nature. No confidentiality obligations will
apply to information which the recipient can establish is in the public domain,
is previously known to recipient without an obligation of confidentiality, is
independently developed, or is obtained from a third party that does not have an
obligation to keep the information confidential. Provisions of this
confidentiality section shall survive termination or expiration of this
Agreement and continue for a period of five (5) years, as to all of information,
as such information remains confidential information.

 
1

--------------------------------------------------------------------------------


14.    Force Majeure. Neither PCPI nor 26Zone shall be liable to the other for
any delay in or failure of performance of their respective obligations hereunder
if such performance is rendered impossible or impracticable by
         reason of fire, explosion, earthquake, drought, embargo, war, riot, act
of God or of public enemy, an act of governmental authority, agency or entity,
or any other similar contingency, delay, failure or cause, beyond the
         reasonable control of the party whose performance is affected,
irrespective of whether such contingency is specified herein or is presently
occurring or anticipated by either party. In the event either party is prevented
from
         fulfilling its obligations under this Agreement because of such a force
majeure as described herein, both 26Zone and PCPI shall make every effort to
continue to maintain as much as possible the supplier-customer
         relationship established under this Agreement. However, if PCPI or
26Zone is unable to meet its obligations hereunder because of the conditions
described above, then this Agreement shall be extended by such time period
         as such conditions exist. As an example, if a condition of force
majeure exists for 10 weeks, this Agreement shall be extended by ten weeks and
all applicable dates in this Agreement shall be extended by ten weeks. No
         provision of this Section shall be construed to excuse PCPI from
payment of amounts owed to 26Zone under this Agreement.


15.    Waiver. The provisions of this Agreement may be waived, altered, amended,
or repealed in whole or in part only upon the written consent of PCPI and
26Zone.  The waiver by either party of any breach of this Agreement
         shall not be deemed or construed as a waiver of any other breach,
whether prior, subsequent or contemporaneous, of this Agreement.


16.    Severability. Invalidation of any of the provisions contained herein, or
the application of such invalidation thereof to any person, by legislation,
judgment or court order shall in no way affect any of the other provisions
         hereof or the application thereof to any other person, and the same
shall remain in full force and effect, unless enforcement as so modified would
be unreasonable or grossly inequitable under all the circumstances or would
   frustrate the purposes hereof.


17.    Indemnification. PCPI shall indemnify and hold 26Zone harmless from and
against any and all claims, obligations, liabilities, damages, losses, expenses
or other costs (including reasonable attorneys’ fees and
         disbursements and the costs of investigation) asserted against or
suffered by 26Zone and resulting directly or indirectly from any breach of any
provision of this Agreement by PCPI or any negligent or willful acts or
         omissions of PCPI.



18.     
Assignment. This Agreement is not assignable without the written consent of the
other party.




19.     
Entire Agreement. This Agreement and the terms and conditions referenced in

any purchase order issued by PCPI and/or invoice issued by 26Zone in connection
with this Agreement (to the extent not inconsistent in whole or in part with
this Agreement) constitute the entire agreement and understanding between the
parties with respect to the subject matters herein and therein, and supersede
and replace any and all prior agreements and understandings, whether oral or
written, between them with respect to such matters. Both parties agree that the
terms and conditions of any 26Zone or PCPI quotation, offer, acknowledgment or
similar document, however designated, shall not apply.



20.     
Counterparts. Section headings contained herein are for ease of reference only

    and shall not be given substantive effect. This Agreement may be signed in
one
    or more counterparts, each to be effective as an original.



21.     
Notices. Any notice required or permitted under this Agreement shall be
sufficient if given in writing and delivered personally or by overnight courier
service or if mailed, registered or certified mail, postage prepaid, return
receipt requested, to the address of such party first set forth above, or at
such other address as is specified by a party by like notice.




22.     
 Arbitration. In the event of a dispute arising under this Agreement, such
dispute

shall be resolved by binding arbitration through submission of the issue to a
member of the American Arbitration Association who is chosen by mutual agreement
of the parties. If mutual agreement cannot be reached, then each party shall
select an arbitrator, and those arbitrators shall select another arbitrator to
act as arbitrator for the dispute. Arbitration shall be held in a mutually
agreed upon location; if no location shall be agreed upon then arbitration shall
be in the venue where the wronging party resides. Expenses of the Arbitration
shall be paid as decided.



23.     
Term. The initial term of this Agreement shall be five (5) years from the
signing

    of the Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives as of the date first set forth above.




PC Products, Inc.     26Zone, Inc.
(“PCPI”)      




By:                                           By:                                            
               
Name: Dr. Edward W. Savarese        Name: Mr. Moshe Segev


Title:            Title:    
 
2

--------------------------------------------------------------------------------


 Exhibit A
 (”The Transaction Agreements”)


3

--------------------------------------------------------------------------------


Exhibit B
 (Earning of Shares)
 
May 18, 2005 - 250,000 shares
90 days later - 250,000 shares
180 days later - 250,000 shares
270 days later - 250,000 shares
 
 
 
4

--------------------------------------------------------------------------------

